IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 1, 2009
                                       No. 06-11381
                                                                       Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,
v.

BRIAN KEITH CASPER,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:06-CR-23




Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       After this matter was remanded by the Supreme Court, Casper v. United



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 06-11381

States, 129 S. Ct. 2156 (2009), we made a limited remand for the district court
to conduct an evidentiary hearing from which to decide the question of inevitable
discovery, United States v. Casper, 332 F. App’x 222 (5th Cir. 2009) (per curiam).
That court promptly complied, issuing an order finding
      that the evidence seized by Fort Worth Police Officer Terry Porter
      on May 11, 2005, from the vehicle driven by the defendant, Brian
      Keith Casper, would inevitably have been discovered notwithstand-
      ing the illegal search of the vehicle incident to Casper’s arrest [and
      that] [l]ikewise, the evidence seized from Casper’s home would in-
      evitably have been discovered.

      As Casper concedes in his supplemental letter brief filed after the district
court issued its findings, “the government need only show ‘a reasonable probabil-
ity’ that the evidence would have been discovered by lawful means. See United
States v. Lamas, 930 F.2d 1099, 1102 (5th Cir. 1991).” The district court, in its
oral explanation that preceded its written order, found that
      it’s inevitable that [the officers] would have conducted an inventory
      search and/or brought the [narcotic-detecting] dog in. He was right
      there. As the officer said, it wouldn’t have been a big delay, and
      brought the dog in. The dog would have inevitably alerted, and then
      the search would have proceeded either on that probable cause of
      the dog alert or on the right to search for purposes of an inventory.

These findings are supported by the record and are not clearly erroneous. The
motion to suppress was properly denied.
      Aside from suppression, the only other issue that Casper raises on appeal
is the length of his sentence. For the reasons explained in our initial and later-
vacated decision, United States v. Casper, 536 F.3d 409 (5th Cir. 2008), there is
no reversible error in the sentence.
      The judgment of conviction and sentence is AFFIRMED.




                                        2